DISMISS; and Opinion Filed August 5, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00511-CV

                              ANDREW SAMUEL, Appellant
                                          V.
                          SOUTH PORT II APARTMENTS, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-01310-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                  Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. In a letter dated July 2, 2014, we notified

appellant that the Dallas County Clerk informed the Court that the clerk’s record had not been

filed because appellant had not paid or made arrangements to pay for the clerk’s record. We

directed appellant to file, within ten days of the date of our letter, written verification that he had

paid or made arrangements to pay for the clerk’s record. We cautioned appellant that if we did

not receive the required documentation within ten days, we might dismiss the appeal without

further notice. To date, appellant has not provided the required documentation regarding the

status of the clerk’s record nor has he otherwise corresponded with the Court regarding this

appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



140511F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANDREW SAMUEL, Appellant                           On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-00511-CV        V.                       Trial Court Cause No. CC-14-01310-B.
                                                   Opinion delivered by Chief Justice Wright,
SOUTH PORT II APARTMENTS, Appellee                 Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of prosecution.

        It is ORDERED that appellee SOUTH PORT II APARTMENTS recover its costs of this
appeal, if any, from appellant ANDREW SAMUEL.


Judgment entered this 5th day of August, 2014.




                                             –3–